I114th CONGRESS2d SessionH. R. 6205IN THE HOUSE OF REPRESENTATIVESSeptember 28, 2016Mr. Foster introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo amend the Higher Education Act of 1965 to allow certain payments made by public service employees to qualify for public service repayment, and for other purposes. 
1.Short titleThis Act may be cited as the Public Service Loan Forgiveness Inclusion Act of 2016.  2.Qualifying payments (a)In generalSection 455(m) of the Higher Education Act of 1965 (20 U.S.C. 1087e(m)) is amended— 
(1)in paragraph (1)(A) by inserting subject to paragraph (5), before has made; and (2)by adding at the end the following: 
 
(5)First 60 monthly payments 
(A)In generalFor the purpose of meeting the requirement under subparagraph (A) of paragraph (1), the first 60 monthly payments may be payments under a repayment plan under subsection (d)(1) or (g). (B)ApplicabilityThis paragraph shall apply to borrowers who on or after the date of the enactment of this paragraph have made less than 120 monthly payments under paragraph (1)(A).  .  
(b)Notification to borrowersNot later than 180 days after the date of the enactment of this Act, the Secretary of Education shall— (1)inform each borrower of a loan made under part D of title IV of the Higher Education Act of 1965 (20 U.S.C. 1087a et seq.) of— 
(A)paragraph (5) of section 455(m) of the Higher Education Act of 1965 (20 U.S.C. 1087e(m)), as amended by this Act; and (B)the effect of such paragraph on loan cancellation under such section 455(m) (20 U.S.C. 1087e(m)); and 
(2)provide information to such borrowers on how to change repayment plans. 